DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Election/Restrictions
Claims 1, 2, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 29 June 2022, with respect to rejections in view of Deng have been fully considered and are persuasive. Applicant has amended the claims such that a new limitation drawn to the porosity of the secondary particles is recited. These new limitations are not taught by Deng. Accordingly, the rejection in view of Deng has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Deng (cited in the previous office action) and Hong (US 2016/0308197, hereinafter referred to as “Hong”).
Deng teaches a precursor composition for cathode active materials wherein the precursor composition has the structure (NixCoyMnz)1-tMtCO3-dRd wherein d can be zero leaving a carbonate precursor and M can be selected from a group including Mo and the range of t includes 0.5 at.% to 5 at.% based on the metal components in the carbonate precursor [0012]. Deng further teaches that the composition can be in distilled water and may include a precipitating agent such as ammonium carbonate or sodium hydroxide [0013-0014].
Deng does not teach that the ratio of H/Me is greater than or equal to 1.6 and further does not teach that the particles have a porosity greater than or equal to 10% and less than or equal to 30%.
Hone teaches a lithium rich cathode active material with a structure Li1+xNiaMnbCoc-dAdO2 wherein A is selected from transition metals including Al and Ti [0020]. Hong further teaches that the cathode material comprises secondary particles formed by cohered first particles and the secondary particles have a spherical shape [0067].
Hong does not teach that the porosity of the secondary particle is between 10% and 30% and that the ratio of the number of the porous secondary particles with respect to the total number of particles included in the material is greater than or equal to 80%. Applicant has further shown that these properties do not naturally flow from the instant composition.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant invention anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767